DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (2599472)  The reference to Miller discloses the recited cap D (figs 3-4, 6) for closing a duct tube C having a bead 25 (figs 3-5) around an end near 29 (fig 3) of the duct tube, the cap comprising a side wall having a cylindrical configuration 31 (figs 3,4), the side wall having an interior surface with a cylindrical configuration that extends around a hollow interior volume of the side wall (see fig 4), the side wall having a conical section (from 32 to the bottom of the side wall in figs 3, 4, 6; col 2, lines 47-62 discusses the taper of the wall which would result in a conical section), the conical section having a conical interior surface that extends outwardly from the interior surface of the side wail (it extends outwardly toward the open end from area 32; fig 4), the conical interior surface being configured to guide an end of a duct by retain the cap on the duct tube (fig 4 shows the natural size, and figures 3 and 6 show the sidewall expanding to accommodate the duct and the bead; also see col 2, lines 47-62 and col 3, lines 1-62 which discusses the less diameter of the wall 31, the enlarging of the sidewall  near .
Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (2379529)  The reference to Kennedy discloses the recited cap 10 (figs 1-3) for closing a duct tube 1 having a bead 5 (figs 1-3) around an end near 8 (fig 1) of the duct tube, the cap comprising a side wall having a cylindrical configuration 11 (figs 1-3), the side wall having an interior surface with a cylindrical configuration that extends around a hollow interior volume of the side wall (see fig 3), the side wall having a conical section (from 13 to the bottom of the side wall in figs 1 and 3; page 1 left column line 43 to right column 5 discusses the taper of the wall which would result in a conical section), the conical section having a conical interior surface that extends outwardly from the interior surface of the side wail (it extends outwardly toward the open end from area 13; fig 3), the conical interior surface being configured to guide an end of a duct tube into the hollow interior volume of the side wall (this would happen naturally since the end of the duct is inserted into the interior volume of the side wall; and is by retain the cap on the duct tube (see discussion of claim 2),  With respect to claim 7, a rib 13 on the side wail (see figs 1 and 3), the rib having an annular configuration extending around the side wall (fig 2 shows annular), and the rib being positioned on the side wall between the conical section of the side wall and the groove (see fig 3 that shows this position).  With respect to claim 8, an end wall (near  .

Claim(s) 10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidding (5957316).   The reference to Hidding discloses the recited cap 12a-c for closing a duct tube (in this case such is merely intended use but the cap covers at least the duct tube formed at the end of a container seen as 11 in figs 1 and 6), the cap comprising a side wall 18,18a,c (see figs 8-10), the side wall having a cylindrical configuration that extends around a hollow interior volume of the cap, the cylindrical configuration of the side wall having a center axis that defines mutually perpendicular axial and radial directions relative to the cap (see figs 8-10 showing this configuration), the side wall having an axial length that extends between an inward, closed end of the side wall (20a-c,16a-c shows the closed end) and an outward, open end of the side wall (near 12a-c; figs 8-10), an end wall connected to the inward, closed end of the side wall, the end wall having a circular configuration (fig 7 shows circular), the end wall extending across the cylindrical configuration of the side wall and across the hollow interior volume of the cap (see figs 8-10), an end surface on the outward, open end of the side wall, the end surface having an annular configuration that extends around the side wall and around the hollow interior volume of the cap (see figs 8-10) and, a pull tab 60,60a,c (figs 8-10) on the outward, open end of the side wall, the pull tab projecting from the end surface (see figs 8-10).  With respect to claim 14, a rib  by rib 17,17a,c in figs 8-10, the conical section of the side wall extending radially away from the center axis as the conical section of the side wall extends axiaily away from the end wall (as seen in the figures 8-10 the taper is from a thicker portion near the center axis and the closed end that tapers radially away from the center axis as it extends axially away from the end wall).  
Claim(s) 19-20  is/are rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Osborn (2134730).  The reference to Osborn discloses the recited method of capping off an open end of a duct tube (cap 20 and duct tube 10, see fig 1), the method comprising positioning a hollow interior volume inside a side wall of a cap adjacent an open end of the duct tube (caps formed of a cup like shape as seen in fig 1 have a hollow interior naturally with a volume inside of a sidewall near 20 and an open end near 23 in fig 1); and, pulling pull tabs projecting from the side wall of the cap toward and over the open end of the duct tube and pulling the side wall of the cap onto the open end of the duct tube (the cap is provided with tabs 23 which are discussed in page 1, right column, lines 1-19 and that once the cap is pulled into place over the coupling and pipe end the tabs are bent inward to position 23A (since they are bent it is clear there must be some tool used to perform the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Curtis (2195530).  The reference to Miller discloses all of the recited structure with the exception of providing a plurality of tabs spatially arranged around the conical section of the sidewall, the use of the tabs to be manually gripped and pulled the cap over the bead is merely intended use for the tabs and method of use steps which hold little patentable weight on the cap structure other than providing such with tabs no matter how they are used.  The reference to Curtis discloses a cap 3 provided over the end of a pipe 1 (see fig 1) a plurality of pull tabs formed between slots 8 (see fig 1) spatially arranged (see fig 2 for spacing) around the conical section 7 (seen to be tapered which forms a conical section 7) of the side wall 3 and projecting outwardly from the conical section of the side wall (the tabs extend toward the open end of the cap past the area 7 of the conical section to the end of the open end of the cap), the plurality of pull tabs being configured to be manually gripped by a user of the cap and pulled when installing the cap on the bead around the end of the duct tube (the tabs are so configured that they are capable of being manually gripped, the use of such to install the cap on the bead at the end of the pipe is a method step and intended use for the tabs that hold little patentable weight on an article claim), where the slots forming the tabs permit expansion of the sidewall of the cap 3 (pg 1, right column, lines 23-35).  It would have been obvious to one skilled in the art to modify the conical section of the sidewall of the cap of Miller by providing a plurality of slots to form a plurality of spatially arranged tabs to permit expansion of the side wall as the cap is pulled on to the end of a duct tube as suggested by Curtis where such would permit the cap to more easily expand when the sidewall is pulled over the bead of the duct thereby making installation easier.  With respect to claim 5, Miller is formed of a single piece .  
Claim 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidding.  The reference to Hidding discloses all of the recited structure with the exception of making the sidewall, end wall, end surface and the pull tab integrally formed as a single piece of material (although it does teach the sidewall, part of the end wall, the end surface, and the pull tab are integral, just lacking the end wall being a single piece to form the closed end where Hidding has two pieces), providing more than one pull tab spaced apart.  It is considered merely a duplication of parts to provide more than one pull tab including two which are a plurality and spacing them apart on opposite sides and it has been held that it only requires routine skill in the art to form something that is multiple parts into a single integral structure when desired.  It would have been obvious to one skilled in the art to modify the end wall to be formed integrally with the rest of the cap structure in a single piece, and to provide a second tab forming a plurality of tabs on opposite sides as such is an obvious duplication of parts and a choice of mechanical expedients where it only requires routine skill in the art to duplicate parts and form two parts into an integral structure where such lessens the number of parts needed, and multiple tabs would allow for easier cap removal as such are obvious choices of mechanical expedients.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Zeyfang, Ponce, McCrery, Schnorr, Van Driel, and Lewis disclosing state of the art cap structures, some with pull tabs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH